Citation Nr: 0429815	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 2, 
2001, for a grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2001, the veteran submitted a Social Security 
Administration (SSA) decision dated February 2001.  This 
decision shows that he has been in receipt of SSA disability 
benefits since May 1998.  The RO should request from SSA, 
complete copies of the medical records that served as the 
basis for this decision.  Although any SSA decision would not 
be controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).

Also, the veteran has not otherwise been advised of the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to his claim for an earlier 
effective date for TDIU.  In this case, the veteran raised 
the issue of an earlier effective date for the grant of TDIU 
in his notice of disagreement following the December 2001 
decision.  In such situations, VA's General Counsel has held 
that further notice of the VCAA is unnecessary.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  However, given that the 
earlier effective date issue is being remanded to the RO, the 
Board believes that the veteran should be additionally 
informed of the VCAA notice and duty to assist provisions 
under 38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159, as they 
pertain to his claim.  Specifically, the veteran should be 
informed as to what evidence the VA would obtain, and what 
evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, while the case 
is in remand status, the RO should provide appropriate notice 
under VCAA. 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should request from the Social 
Security Administration (SSA), complete 
copies of the medical records that served 
as the basis for the February 2001 
decision.

4.  The RO should obtain all of the 
veteran's VA medical records for 
treatment at the Highland Drive VA 
facility from the VA repository 
maintaining those records.  A review of 
the files should be undertaken to 
determine if there is a faxed statement 
from Dr. Guterson to Dr. Merrill dated 
April 28, 1999.  If such a statement is 
found, the date of receipt of the 
statement should be noted, and a copy of 
the statement associated with the claims 
folder.  If no such statement is found, a 
written statement to that effect should 
be associated with the claims folder  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




